Title: John Adams to Thomas Jefferson, 31 Jul. 1786
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              London

               July 31. 1786
            
          

          I have recd, the Ratification of the
            Prussian Treaty, and next Thursday Shall Sett off for the Hague in order to exchange it
            with the Baron De Thulemeyer.
          Your favour of the 11th, instant I have
              recd. There are great and weighty Considerations urged
              in it in favour of arming against the Algerines, and I confess, if our
            States could be brought to agree, in the Measure, I Should be very willing to resolve
            upon eternal War with them. But in such a Case We ought to conduct the War with Vigour,
            and protect our Trade and People. The Resolution to fight them would raise the Spirits
            and Courage of our Countrymen immediately, and We might obtain the Glory of finally
            breaking up these nests of Banditts. But Congress will never, or at least not for years,
            take any Such Resolution, and in the meantime our Trade and Honour suffers beyond
            Calculation.—We ought not to fight them at all, unless We determine to fight them
            forever.
          This thought is I fear, too rugged for our People to bear. to fight
            them at the Expence of Millions, and make Peace after all by giving more
            Money and larger Presents than would now procure, perpetual Peace, Seems not to be
            OEconomical.—Did Monsieur De Massae, carry his Point without making the Presents. Did
            Louis 14. obtain his Point without making the Presents? has not France made Presents
            ever Since. Did any Nation ever make Peace with any one Barbary State, without making
            the Presents? is there one Example of it? I believe not.—and fancy you will find that
            even Massae himself made the Presents.
          I agree in Opinion of the Wisdom and Necessity of a Navy for other
            Uses, but am apprehensive it will only make bad worse with the Algerines. I will go all
            Lengths with you in promoting a Navy, whether to be applied to the Algerines or not. but
            I think at the Same time We should treat. Your Letter however has made me easier upon
            this Point.—Nevertheless I think you have rather undercalculated the Force necessary to
            humble the Algerines. They have now fifty Gun Boats, which being Small objects in Smooth
            Water against great Ships in rough Water are very formidable. None of these existed in
            the time of Monsieur Massae. The Harbour of Algiers too is fortified all round, which it
            was not, in Mr Massaes time, which renders it more difficult
            and dangerous to attempt a Blockade.
          I know not what dependence is to be had upon Portugal and Naples,
            in Case of a War with the Barbarians. perhaps they might assist us, in some degree.—
          Blocking Algiers would not obtain Peace with Morocco Tunis or
            Tripoli, so that our Commerce would still be exposed.
          After all, tho I am glad We have exchanged a Letter upon the
            subject, I percieve that neither Force nor Money will be applied. our States are so
            backward that they will do nothing for some years. if they get Money enough to discharge
            the Demands upon them in Europe, already incurred, I shall be agreably disappointed.—A
            Disposition Seems rather to prevail among our Citizens to give up all Ideas
            of Navigation and naval Power, and lay themselves consequently at the Mercy of
            Foreigners, even for the Price of their Produce.—It is their Concern, and We must
            submit. for your Plan of fighting will no more be adopted than mine of negotiating.—This
            is more humiliating to me, than giving the Presents would be.
          I have a Letter from Mr Jay of 7. July
            by Packet, containing nothing but an Acknowledgment of the Receipt of our Letter of 25.
            of April.— —
          N. Hampshire and R. Island have suspended their Navigation Acts and
            Massachusetts now left alone will suspend theirs, so that all will be left to the
            Convention, whose system if they form one, will not be compleated adopted and begin to
            operate under Several years.—
          Congress have recd the answer which you
            saw, to my Memorial of 30 Nov. and Mr Ramsay writes me, he
            is not distressed at it, because it will produce a repeal of all the Laws, against
            recovering private Debts.
          With every Sentiment of Friendship I am / yours
          
            
              John Adams
            
          
        